        Case 2:20-cr-01286-AM Document 7 Filed 08/06/20 Page 1 of 2

                                                                                          FILED
                                                                                     AUG 062020
                       UNITED STATES DISTRICT COURT                              CLERK,   U.S.   i   i   T CLERK
                                                                                VSTERN DISTRtF TEXAS
                        WESTERN DISTRICT OF TEXAS                               BY                   )V
                             DEL RIO DIVISION                                                             EOTY

UNITED STATES OF AMERICA                          §
                                                  §
                                                  §
v.                                                §          Cause No: DR-20-CR-1286-AM
                                                  §
DONALD RAY LOCKHARD,                              §
                                                  §




                            MOTION TO UNSEAL INDICTMENT

TO THE HONORABLE JUDGE OF SAID COURT:

       Now comes the United States of America by the United States Attorney for the Western

District of Texas, and the undersigned Assistant United States Attorney, and moves this Court to

direct that the above Indictment be unsealed as to this Defendant, as the above named Defendant

has been taken into custody by law enforcement.

       WHEREFORE, the United States respectfully requests that the Motion to Unseal the

Indictment and related documents be granted as to this Defendant only.

                                                      Respectfully submitted,

                                                      JOHN F. BASH
                                                      United States torney


                                            By
                                                      J          . BAN
                                                      Assistant U.S. Attorney
      Case 2:20-cr-01286-AM Document 7 Filed 08/06/20 Page 2 of 2




                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                DEL RIO DWISION

UNITED STATES OF AMERICA                      §
                                              §
                                              §
v.                                            §         Cause No: DR-20-CR-1286-AM
                                             §
                                             §
DONALD RAY LOCKHARD,                         §




                           ORDER TO UNSEAL INDICTMENT

       Came on to be considered the Government's Motion to Unseal and the Court having

considered said motion hereby

       ORDERS that the Government's Motion to Unseal the Indictment and related documents

be GRANTED.


      ENTERED on this the          day of ___________________________, 2020.




                                         UNITED STATES DISTRICT COURT JUDGE
